DETAILED ACTION
	This office action is in response to amendments filed 08/19/2022. Claims 1-7 are pending.
Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-7 under 35 USC 103 have been fully considered but are not persuasive. 
	With respect to applicant’s argument that Ikeda fails to teach to correct the torque detected by the torque sensor by using the estimated change amount to calculate the torque about the axis line of the target joint to drive the target joint based on the calculated torque and a motor torque command value, examiner agrees. Ikeda teaches correcting the torque estimated by the torque sensor by using the estimated change amount to calculate the torque about the axis line of the target joint (see par. 0046-0055), but fails to teach driving the target joint based on the corrected torque sensor value. 
	With respect to applicant’s argument that Matsuda fails to teach correcting the torque detected by the torque sensor, examiner agrees. Matsuda teaches calculating a disturbance torque and adding this torque to the original torque command value for the joint motor (see par. 0170) and Matsuda provides the motivation to incorporate this feature, which is improving accuracy, in par. 0157.
	However, with respect to applicant’s argument that the references in combination do not teach the limitation above, examiner respectfully disagrees. In combination the references teach correcting the torque sensor data as claimed, and using the corrected torque sensor data to drive the target joint in a manner that corrects for the disturbance caused by the claimed load acting on the target joint (see analysis of Claim 1 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ikeda et al (US 20120065781; hereinafter referred to as Ikeda) in view of Matsuda et al (US 20180021094; hereinafter referred to as Matsuda).
Regarding Claim 1, Ikeda teaches a robot (see at least arm unit in Fig. 1) comprising: 
a plurality of joints, each joint being configured to rotate about an axis line (see at least shafts E2a-E5a in par. 0016-0018 and Fig. 1, note shafts of Ikeda are referring to joint drive shafts, which from Fig. 1 are clearly joints); 
a robot constitution component extending between at least two joints (see at least arm sections E3-E7 in par. 0016-0018 and Fig. 1)
a torque sensor configured to detect torque about the axis line of a target joint (see at least “The torque signal (detection value) Tf outputted from the current amplifier 3” in par. 0029, the current amplifier is interpreted as a torque sensor as it clearly is detecting the torque signal that is corrected for interference from other shafts and gravitational torque)
an encoder configured to detect information related to a rotation angle of each joint about the axis line, of all or part of the plurality of joints, the part of the plurality of joints including the target joint and at least one joint other than the target joint; (see at least position detectors 13 detecting the rotation position of each shaft in par. 0021-0022 interpreted as encoders);
a processor comprising hardware (see at least robot controller 9 with nonvolatile storage storing action program for the robot in par. 0032), the processor being configured to:
the torque including a torque acting around the axis line of the target joint by inertia force of the robot constitution component which occurs due to a movement of the robot (see at least coupling inertia of each shaft and shaft acceleration in calculation of interference torque on first shaft in par. 0047) and a weight of the robot constitution component (see at least interference torque due to weight of shafts calculated in par. 0047-0056)
estimate a change amount of the torque detected by the torque sensor due to a load other than the torque about the axis line of the target joint based on the detected acceleration of all or part of the plurality of joints (see at least calculation of interference torque to first shaft based on coupling inertia and acceleration of each other shaft in par. 0047, the acceleration of the shafts that are orthogonal to the first shaft are interpreted to create a load other than torque about the axis line. Note examiner acknowledges that Ikeda does not disclose how it determines the acceleration of each shaft, but Matsuda already teaches determining the acceleration of each joint from joint angle detected at each joint by encoders (see par. 0089))
the load including a load acting on the target joint by the inertia force and the weight of the robot constitution component (see at least interference force/torque due to inertia of other shafts and torque due to weight of shafts calculated in par. 0047-0056)
correct the torque detected by the torque sensor by using the estimated change amount to calculate the torque about the axis line of the target joint to drive the joint based on the calculated torque (see at least “the torque of the gravity compensating amount and the torque generated by the other shaft interference force have to be firstly removed from the data of the torque signal” in par. 0045 and calculation details in par. 0046-0055)
Ikeda fails to explicitly teach the following, but Matsuda does teach determining the acceleration of each joint based on the detected information of all or part of the plurality of joints (see at least angle detected by the encoder at each joint used to determine rotational angular acceleration in par. 0089),
And calculating a torque disturbance value to drive the joint based on the calculated torque and a motor torque command value (see at least adding disturbance estimation value Td with the torque target value Tref in order to determine the torque command value T ultimately generated at the actuator in par. 0170)
Given that Ikeda teaches to correct the torque detected by the torque sensor by using the estimated change amount to calculate the torque about the axis line of the target joint to drive the joint based on the calculated torque, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ikeda to incorporate the teachings of Matsuda angular acceleration of each joint is determined based on joint angles measured by encoders, in order to arrive at estimating a change amount of the torque detected by the torque sensor due to a load other than the torque about the axis line of the target joint based on acceleration at each joint determined from detected joint angles of all or part of the plurality of joints, and then to correct the torque command based on adding the calculated disturbance torque to the original theoretical motor torque command. The motivation to incorporate the teachings of Matsuda would be to reduce modeling errors through direct measurement and compensation of disturbances (see par. 0157). 
	
Regarding Claim 2, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches wherein the detected information is a rotation angle of each joint about the axis line (see at least position detectors 13 detecting the rotation position of each shaft in par. 0021-0022 interpreted as encoders).
 	Regarding Claim 3, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda fails to explicitly teach that the detected acceleration of each shaft is determined from the encoders, but Matsuda does teach wherein the detected information is an angle speed or angle acceleration of each joint about the axis line (see at least “Information on a rotation angle, a rotation angular velocity, a rotation angular acceleration, and the like of the joint units 421a to 421h can be obtained based on the number of rotations of the input shaft detected by the encoder 427” in par. 0089).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ikeda to incorporate the teachings of Matsuda angular acceleration of each joint is determined based on joint angles measured by encoders. The motivation to incorporate the teachings of Matsuda would be to reduce modeling errors through direct measurement and compensation of disturbances (see par. 0157) 

Regarding Claim 4, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches further comprising a robot constitution component extending between at least two joints from the plurality of joints (see at least arm sections E3-E7 in par. 0016-0018 and Fig. 1). 
wherein the detected information is a load on each joint (see at least “interference torque” in par. 0047), wherein the load is calculated from at least one of a rotation angle, angle speed, or angle acceleration of each joint about the axis line (see at least acceleration of each shaft in par. 0047 equations ), and a physical parameter of the robot constitution component (see at least coupling inertia of each shaft in par. 0047 equations interpreted as a physical parameter of the shafts).

Regarding Claim 5, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches wherein the load other than the torque about the axis line of the target joint is a torque about an orthogonal axis line disposed in a plane orthogonal to the axis line of the target joint (see at least calculation of interference torque on first shaft in par. 0047, the interference torque from movement on second and third shafts E2a and E3a are interpreted to cause torque about an orthogonal axis line disposed in a plane orthogonal to the axis line of the first shaft, note the first shaft is between the fixed base E1 and rotation base E2 (see par. 0047) that rotates around an axis line vertically up and down in the figure)

Regarding Claim 6, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda further teaches the robot according to claim 1 (see Claim 1 analysis), wherein the load other than the torque about the axis line of the target joint is at least one of a tensile or compressive load acting in a direction along the axis line of the target joint (see at least gravitational compensation due to weight of each link on each shaft calculated in par. 0052-0055, the weight of each link of the robot on the first shaft is a compressive load acting in a direction along the axis line of the first shaft, as gravity acts downward).

Regarding Claim 7, Ikeda as modified by Matsuda teaches the robot according to claim 1 (see Claim 1 analysis). Ikeda teaches wherein the processor is configured to correct the torque detected by the torque sensor (see at least torque data corrector 33 in par. 0039 and Fig. 3) 
Ikeda fails to explicitly teach storing a relationship between detected torque and joint angle in advance, but Matsuda teaches wherein the corrector corrects the torque based on a relation between the torque detected by the torque sensor and the information of the target joint detected by the encoder when the target joint is rotated about the axis line of the target joint, the relation being stored in memory in advance (see at least disturbance estimating unit calculating the disturbance estimation torque value based on the model of the joint unit with inputs of detected external torque and detected rotation angle of the joint unit in par. 0211, see also model stored in storage unit in par. 0199, the model is interpreted as a relation between the torque detected by the torque sensor and encoder information)
Given that Ikeda teaches correction of the torque detected by the torque sensor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ikeda to incorporate the teachings of Matsuda wherein a model stored in advance is used to determine the disturbance torque based on detected torque and encoder information, in order to arrive at correcting the detected torque based on the model. The motivation to incorporate the teachings of Matsuda would be to reduce modeling error caused by disturbance (see par. 0157).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon et al (US 20110178639) discloses a humanoid walking robot that corrects joint torque commands by adding a joint torque compensation value to the original joint torque command
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664